PER CURIAM:
Briheim Lafee Rice appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint, denying his petition for preliminary injunction, and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rice v. Blanks, No. CA-05-599 (E.D. Va. June 21, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED